Citation Nr: 0714613	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  03-30 962	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for a claimed skin 
disorder of the feet.  

2.  Entitlement to service connection for claimed asthma.  

3.  Entitlement to service connection for a claimed bilateral 
ankle disorder.  

4.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected scars of the left cheek.  



REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The veteran and B.C.


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from April 1966 to May 
1969.  

In March 2006, the Board of Veterans Appeals (the Board) 
determined that new and material evidence had not been 
received to reopen a claim for service connection for a right 
eye disability and remanded the issues currently on appeal to 
the RO for additional development.  

The veteran testified before the undersigned Veterans Law 
Judge sitting at the RO in January 2006, and a transcript of 
the hearing is on file.  


FINDINGS OF FACT

1.  The currently diagnosed athlete's feet is shown as likely 
as not to have had its clinical onset during service.   

2.  The currently diagnosed asthma is shown as likely as not 
to have had its clinical onset in service.  

3.  The currently diagnosed recurrent bilateral ankle sprains 
and instability is shown as likely as not to be due to 
injuries sustained during the veteran's period of service.  

4.  The service-connected scars of the left cheek are not 
shown to involve more than moderate disfigurement prior to 
August 30, 2002; and the scars do not currently involve more 
than one characteristic of disfigurement.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
disability manifested by athlete's feet is due to disease or 
injury that was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2006).  

2.  By extending the benefit of the doubt to the veteran, his 
disability manifested by asthma is due to disease or injury 
that was incurred in active service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).  

3.  By extending the benefit of the doubt to the veteran, his 
disability manifested by recurrent bilateral ankle sprains 
and instability is due to disease or injury that was incurred 
in active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2006).  

4.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected scars of the left cheek 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.118 including Diagnostic Code 7804 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issues decided herein.  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, notice to the veteran was not sent in this case 
until later in the claims process.  

Nevertheless, in March 2001, the RO sent the veteran a 
letter, with a copy to his representative, in which he was 
informed of the requirements needed to establish service 
connection.  In March 2005 and April 2006, the RO sent the 
veteran a letter, with a copy to his representative, in which 
he was informed of the requirements needed to establish 
service connection and an increased rating.  

In accordance with the requirements of VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  No additional private evidence was 
subsequently added to the claims files.  

The veteran was advised in the letters to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
possession that pertains to a claim.  

Additionally, the veteran was informed in a letter dated in 
the April 2006 letter that a disability rating and effective 
date would be assigned if any of his service connection 
claims was granted and was informed about effective dates if 
his increased rating claim was granted.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A VA examination was 
conducted in July 2006.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims, including at 
his January 2006 personal hearing.  The Board additionally 
finds that general due process considerations have been 
complied with by VA.  See 38 C.F.R. § 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds any such 
defect to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Service Connection Claims

Law And Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  


If all the evidence is in relative equipoise, the benefit 
of the doubt should be resolved in the veteran's favor, 
and the claim should be granted.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  


Analysis

The veteran asserts that he developed a skin disorder of the 
feet, asthma, and bilateral ankle disorder due to service.  

His service medical records show that he sprained his ankle 
in October 1966; 
the x-ray studies were normal.  He complained of itching 
between his toes in August 1967, and athlete's foot was 
diagnosed.  

It was reported in June 1968 that the veteran jumped from an 
open bunk and hurt his left ankle; the x-ray studies were 
negative.  No pertinent abnormality was noted on his 
discharge medical examination report in April 1969.  

On VA examination in September 1969, the veteran's chest was 
full of rhonchi and wheezes; asthmatic bronchitis was 
diagnosed.  Skin evaluation revealed mild acne.  

Chronic fungus of the hands and feet was noted in VA 
treatment records dated in July 1998.  Treatment records for 
September 2002 reveal that the veteran's feet were scaly and 
cracked.  

After review of the claims files and examination of the 
veteran, VA examiners in July 2006 concluded that the veteran 
had recurrent ankle sprains, asthma and a skin disorder of 
the feet that were at least as likely as not to be related to 
service, although it was also noted that the veteran's 
respiratory problems were also affected by his smoking.  

Consequently, there is evidence either in service or soon 
after discharge of ankle sprains, athlete's foot and asthma; 
current diagnoses; and nexus opinions linking each to 
service.  

By extending the benefit of the doubt to the veteran, as 
required, service connection for a athlete's foot, asthma, 
and bilateral ankle disability is warranted.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  


Increased Rating Claim 

Law And Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2006).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2006).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2006), including, effective August 30, 2002, the 
rating criteria for evaluating skin disorders, such as the 
veteran's scar.  See 67 Fed. Reg. 49,590-49,599 (July 31, 
2002).  

Therefore, the Board will evaluate the veteran's claim under 
both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations, as done by the RO 
in the August 2003 Statement of the Case.  

However, the VA's Office of General Counsel determined in an 
opinion that the amended rating criteria, if favorable to the 
claim, can be applied only for periods from and after the 
effective date of the regulatory change.  The Board can apply 
only the prior regulation to rate the veteran's disability 
for periods preceding the effective date of the regulatory 
change. See VAOGCPREC 3-00 (Apr. 10, 2000).  

Under the old criteria, a 10 percent evaluation, but no 
higher, was warranted under Diagnostic Code 7804 for 
superficial scars that were tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2002).  

Under the old criteria, a noncompensable evaluation was 
assigned for slightly disfiguring scars of the head, face, or 
neck; a 10 percent evaluation was assigned for moderately 
disfiguring scars; and a 30 percent rating was assigned for 
severely disfiguring scars, especially if producing a marked 
and unsightly deformity of the eyelids, lips.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2002).  

Under the current criteria, a 10 percent evaluation, but no 
more, is assigned for scars that are superficial and painful 
on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2006).  

Under the current criteria for disfigurement of the head, 
face, and neck, a 10 percent rating when there is one 
characteristic of disfigurement.  

A 30 percent rating is assigned with visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or with 
two or three characteristics of disfigurement.  

The eight characteristics of disfigurement are: scar five or 
more inches (13 or more centimeters) in length; scar at least 
one-quarter inch (0.6 centimeters) wide at widest part; 
surface contour of scar elevated or depressed on palpation; 
scar adherent to underlying tissue; skin hypo- or hyper- 
pigmented in an area exceeding six square inches (39 square 
centimeters); skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 square centimeters); underlying soft tissue missing in an 
area exceeding six square inches (39 square centimeters); and 
skin indurated and inflexible in an area exceeding six square 
inches (39 square centimeters). Id. at Note (1) (2006).  
38 C.F.R. § 4.118, Diagnostic Code 7800 (2006).  


Analysis

In considering the evidence of record under the laws and 
regulations as set forth, the Board concludes that a rating 
in excess of 10 percent is not warranted for the service-
connected scars of the left cheek under either the old or new 
rating criteria.  

The only relevant evidence since 2000 is contained in the 
July 2006 VA evaluation of veteran.  According to this 
evaluation, the veteran had fasciculations of the left lower 
eyelid that did not affect his daily activities or 
employment.  It was noted that corrected visual acuity in the 
left eye was 20/20 for near and far vision.  

The veteran's 10 percent evaluation is the maximum schedular 
rating for superficial scars under both old and new 
Diagnostic Code 7804.  As there is no evidence of more than 
moderately disfiguring scars of the face prior to August 30, 
2002, a rating in excess of 10 percent could not be assigned 
for the service-connected scars under the old criteria.  

Additionally, as there is no evidence of more than one 
characteristic of disfigurement or evidence of tissue loss or 
asymmetry of one feature or paired set of features, the Board 
finds that an increased rating, under the current criteria 
for Diagnostic Code 7800, for the service-connected scars of 
the left cheek is not for application given the facts in this 
case.  

There is no other potentially applicable diagnostic code that 
could provide a rating higher than 10 percent for scars under 
either the old or new rating criteria.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7800-7805.  

Additionally, the Board would note that, because the 
veteran's corrected visual acuity in the left eye is normal, 
a rating in excess of 10 percent could not be assigned for 
the service-connected disability under any of the diagnostic 
codes for loss of visual acuity.  See 38 C.F.R. § 4.84a, 
Diagnostic Codes 6061-6079.

Because the preponderance of the evidence is against the 
increased rating claim addressed above, the doctrine of 
reasonable doubt is not for application with respect to the 
veteran's claim for an evaluation in excess of 10 percent for 
service-connected scars of the left cheek.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  






ORDER 

Service connection for athlete's feet is granted.  

Service connection for asthma is granted.  

Service connection for a recurrent bilateral ankle sprains 
and instability is granted.  

An evaluation in excess of 10 percent for the service-
connected scars of the left cheek is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


